DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "said right side member".  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "said second guide member".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8, 10, 14-17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeSena et al. (US 9,445,675 – hereinafter DeSena) in view of .
Re Claim 1:
DeSena discloses an apparatus (20) for holding a product (30) comprising:  5b) a pusher mechanism (at 20 – see Fig. 5) located within, said pusher mechanism (at 20 – see Fig. 5) having a width adjustable channel (by way of 60 and 62) (see Fig. 5) (see Figs. 1-10), but fails to teach a humidor, and c) a plurality of cigar tubos located within said channel.

Tome teaches a cigar tubos (10) (see Figs. 1-7).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of DeSena with that of Tome to provide a particular dispensed cylindrical product as preferred by one of ordinary skill in the art since DeSena is capable of adapting to multiple sizes for a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Robertson teaches a pusher mechanism located within a humidor (humidity control – display/case) (see col. 2 lines 40-57 and col. 4 lines 49-57).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of DeSena with that of Tome and 

Further Re Claim 2:
DeSena discloses wherein said pusher mechanism (at 20 – see Fig. 5) further 10comprises a channel width adjustment mechanism (84) (see Fig. 6).  

Further Re Claim 3:
DeSena discloses wherein said pusher mechanism (at 20 – see Fig. 5) further comprises a first side member (62) and a second side member (60), with a space between said first side member (62) and said right side member (60) defining said channel (see Figs. 1 and 5).  

Further Re Claim 8:
DeSena discloses wherein said pusher mechanism (at 20 – see Fig. 5) further comprises a track (42), said track (42) extending along a length of said channel (see Fig. 1).  

Further Re Claim 10:
DeSena discloses a pusher tab (58), said pusher tab (58) being slidably engaged with said track (42) (see Fig. 5).  

Further Re Claims 14 and 15:


Tome teaches a cigar tubos (10) (see Figs. 1-7).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of DeSena with that of Tome to provide a particular dispensed cylindrical product as preferred by one of ordinary skill in the art since DeSena is capable of adapting to multiple sizes for a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Robertson teaches a pusher mechanism located within a humidor (humidity control – display/case) (see col. 2 lines 40-57 and col. 4 lines 49-57).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of DeSena with that of Tome and Robertson to provide a housing for protecting and maintaining the given contents of a pusher dispensing mechanism as known within the art.

Re Claim 16:


Tome teaches a cigar tubos (10) (see Figs. 1-7).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of DeSena with that of Tome to provide a particular dispensed cylindrical product as preferred by one of ordinary skill in the art since DeSena is capable of adapting to multiple sizes for a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Robertson teaches a humidor (humidity control – display/case), and a pusher mechanism located within said humidor (humidity control – display/case) (see col. 2 lines 40-57 and col. 4 lines 49-57).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of DeSena with that of Tome and Robertson to provide a housing for protecting and maintaining the given contents of a pusher dispensing mechanism as known within the art.

Further Re Claim 17:
DeSena discloses wherein a width of said channel is 5adjustable (see Figs. 1-10).  
Re Claim 19:
DeSena discloses a method of holding a product (30) comprising:  10a) configuring a channel of a pusher mechanism (at 20 – see Fig.5) to hold a plurality of cigar tubos (cylindrical products) (see Figs. 1-10), but fails to teach and b) locating the pusher mechanism within a humidor.  

Tome teaches a cigar tubos (10) (see Figs. 1-7).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of DeSena with that of Tome to provide a particular dispensed cylindrical product as preferred by one of ordinary skill in the art.

Robertson teaches locating a pusher mechanism within a humidor (humidity control – display/case) (see col. 2 lines 40-57 and col. 4 lines 49-57).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of DeSena with that of Tome and Robertson to provide a housing for protecting and maintaining the given contents of a pusher dispensing mechanism as known within the art.



Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeSena in view of Tome and Robertson and further in view of Nagel et al. (US 7,631,771 – hereinafter Nagel).
Re Claim 4:
DeSena in view of Tome and Robertson discloses the device of claim 3, but fails to teach wherein said first side member and 15said second side member each comprise a least one ridge and at least one groove, said ridge of said first side member being engaged with said groove of said second side member, and said ridge of said second side member being engaged with said groove of said first side member.  

Nagel further in view teaches wherein a first side member (32) and 15aa second side member (31) each comprise a least one ridge (at 40, at 39) and at least one groove (at 42, at 41), said ridge (at 40) of said first side member (32) being engaged with said groove (at 41) of said second side member (31), and said ridge (at 39) of said second side member (31) being engaged with said groove (at 42) of said first side member (32) (see Figs. 4-15) (see Figs. 1-23).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of DeSena in view of Tome and Robertson with that of Nagel to provide an alternative width adjustment means as known within the art for a dispensing device.

Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeSena in view of Tome, Robertson, and Nagel and further in view of Sau Man Wong (US 2015/0034576 – hereinafter Wong).
Re Claims 5 and 6:
DeSena in view of Tome, Robertson, and Nagel discloses the device of claim 4, but fails to teach wherein said first side member 20comprises a slit and said second side member comprises a pin, said pin being slidably engaged with said slit.  

Wong further in view teaches wherein a first side member (110) 20comprises a slit (132) and a second side member (111) comprises a pin (134), said pin (134) being slidably engaged with said slit  (132) (see Figs. 1-9).  Re Claim 6: Wong further in view teaches wherein said slit (132) further comprises a slit end (cornered end sections), such that a contact of said pin (134) with said slit end (cornered end sections) provides a limit to a width of which a channel is capable of being adjusted (see Figs. 1-9).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of DeSena in view of Tome, Robertson, and Nagel with that of Wong to provide an alternative width adjustment means as known within the art while also allowing to simplify the width adjustment means for ease of use.

Claims 7 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeSena in view of Tome, and Robertson, and further in view of Richter et al.  (US 2005/0189310 – hereinafter Richter).

DeSena in view of Tome and Robertson discloses the device of claim 3, but fails to teach wherein said first side member 5comprises a first guide rib, and said second guide member comprises a second guide rib.  

Richter further in view teaches wherein a first side member 5comprises a first guide rib (78b, 98b) , and said second guide member comprises a second guide rib (78b, 98b) (see Figs. 3B) (See Figs. 1-36).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of DeSena in view of Tome and Robertson with that of Richter to direct articles while being dispensed.


Claims 9 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeSena in view of Tome, Robertson, and further in view of Takashima et al.  (US 2010/0072150 – hereinafter Takashima).
Re Claims 9 and 20:
DeSena in view of Tome and Robertson discloses the device of claim 1, but fails to teach a ramp at an end of said track.  

Takashima further in view teaches a ramp (107) at an end of a track (see Fig. 4) (See Figs. 1-42).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the 

Re Claim 20:
DeSena discloses a method of holding a product of claim 19 further comprising: a) adjusting the width of the channel (see Figs. 1-10), 15b) sliding a plurality of (cylindrical products) in a first direction (see Figs. 1-10), the first direction being towards an end of the channel (see Figs. 1-10);, but fails to teach cigar tubos  and c) sliding at least one of said plurality of cigar tubos in a second direction.

Tome teaches a cigar tubos (10) (see Figs. 1-7).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of DeSena with that of Tome to provide a particular dispensed cylindrical product as preferred by one of ordinary skill in the art.

Robertson teaches locating a pusher mechanism within a humidor (humidity control – display/case) (see col. 2 lines 40-57 and col. 4 lines 49-57).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of DeSena with that of Tome and Robertson to provide a housing for protecting and maintaining the given contents of a pusher dispensing mechanism as known within the art.

.




Claims 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeSena in view of Tome, Robertson, and further in view of Alexander Rankin, IV  (US 6,464,089 – hereinafter Rankin).
Re Claims 11-13:
DeSena in view of Tome and Robertson discloses the device of claim 1, but fails to teach a variable force coil spring, said variable force coil spring being engaged with said pusher tab.  

Rankin further in view teaches a variable force coil spring (20), said variable force coil spring being engaged with a pusher tab (34) (see Figs. 1-5, see col. 5 lines 29-31).  Re Claim 12: Rankin further in view teaches wherein said variable force coil 15spring (20) biases a plurality of (products)  towards an end of a track (see Figs. 1-5).  Re Claim 13: Rankin further in view teaches wherein a force exerted by said variable force coil spring .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELVIN L RANDALL, JR. whose telephone number is (571)270-5373. The examiner can normally be reached M-F: 9:00 am-5 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/KELVIN L RANDALL, JR./Examiner, Art Unit 3651